Title: To John Adams from William Cunningham, 23 February 1809
From: Cunningham, William
To: Adams, John



Dear Sir
Fitchburg, Feb. 23d. 1809.

I wrote to you under the date of the 20th. inst. and sent it to the post office, but arriving there a few minutes too late to be forwarded by the mail it was returned. I now forward it under cover with this.
There is a sentence in your favour of the 11th. demanding my particular attention:—“When you told me,” you observe, “that my Letter had been a topick at Boston, and given rise to free animadversion, you should have told me what those animadversions were.” I instantly thought of the story of Le Fever:—“When thou offeredest him whatever was in my house, thou shouldst have offered him my house too.” But in the animadversions referred to, there is a counterpart, not a likeness to the conduct of “my uncle Toby”—In the censure of you, Sir, there is the reverse of sentiment. An entire conviction of this, and the certainty of your own consciousness of it, ought, perhaps, to have restrained me from making the communication I did; yet, of the littleness which is striving at aggrandizement through the representation that any of your opinions are dictated by private pique towards Pickering and his party, is regarded by you, as it deserves to be, undeserving of your notice as the pratling of a magpie, it will, I trust, afford you some consolation to know that you have friends who, founding their estimation of your character upon an intimate acquaintance with it, view with derision, or with indignation, the bows exercised by malicious hands in hurling arrows which fall pointless by you side. If ,in this explanation, and to any extent, I have administered this consolation, I shall the less lament the unguardedness which, in leaving undefined a calumny, might, to some, have given occasion for disquieting apprehensions.
I thank you for the Frederick-Town Herald. For the sake of Mr. Kettering’s antidote to canine madness, that paper contains, I ask your leave to keep it.
Our peace and security may be as much jeopardized by the intemperate warmth of Boston, as by the frantick licentiousness of Baltimore—To both the adage is applicable, Ne sutor ultra crepidam.
With great affection and respect, / I am, Dear Sir, / Your Friend & Servt.
Wm. Cunningham, Jr